SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
265
CAF 10-00295
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JULIANI B.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                                          ORDER

DENISE M., RESPONDENT-APPELLANT,
AND WALTER R., RESPONDENT.


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JULIANI
B.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered December 30, 2009 in a proceeding pursuant to
Family Court Act article 10. The order determined the subject child
to be a neglected child by the acts and omissions of both respondents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court